department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact number identification_number fax number contact person number release date se eo ra t 1-3q1 date legend a b dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below a was formed on june ------ its activities include employer_identification_number establishing a center for the short-term one night to two weeks at most care feeding and housing of the immediate_family or caregivers of chronically and terminally ill individuals in a rural setting teaching caregivers holistic therapies to improve the care of their patient or family_member therapies include massage yoga reiki healing touch meditation hydrotherapy art cooking for healing nutrition for healing gardening caring for and feeding small farm animals and support groups and grief therapy providing resource to the community individuals and groups for retreat learning opportunities and voluntarism services will be provided to unpaid and paid caregivers approximately percent of the guests will be paid caregivers while percent will be family members who care for ill relatives the activities will be conducted on a small farm guests will participate in those activities they may want to participate in the property is owned by b the applicant's president the property will be leased to a part of the existing house will be utilized as accommodations hydrotherapy massage a larger meeting space and office for staff the existing barn will be used to house farm animals several existing pens and small buildings can be customized to also house farm animals the retreat will be staffed by paid and vo lunteer staff at the end of the lease all property that is provided installed or constructed by a will revert to a or b will donate its depreciated value to a payments of the utilities for the tri-level primary residence that is separately metered a re the responsibility of b a is responsible for the payment of the utilities for the rest of the property a self-perpetuating board_of directors governs a the board adopted a conflicts of interest policy a expects to receive substantial funding from grants and contributions law and analysis sec_501 of the internal_revenue_code provides that organizations described in subsection c shall be exempt from taxation subsection c includes corporations organized and operated exclusively for charitable religious and educational_purposes furthermore the aforementioned subsection requires that no part of the organization's net_earnings inure to the benefit of any private_shareholder_or_individual that no substantial part of its activities is to influence legislation and that it does not participate in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for purposes specified in said section of the code if an organization fails to meet either test it is not exempt sec_1_501_c_3_-1 of the regulations provides that in order for an organization to be considered operated for one or more exempt purposes it must engage primarily in activities that accomplish one or more exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated for an exempt_purpose unless it serves a public rather than a private interest even though an organization serves a public interest it will not qualify for status under sec_501 of the code if it also serves a private interest more than incidentally sec_1_501_c_3_-1 of the regulations provides that the term charitable as used in sec_501 of the code includes its generally accepted legal sense the promotion of health is a recognized charitable purpose revrul_56_185 1956_1_cb_202 as modified by revrul_69_545 1969_2_cb_117 revrul_80_114 1980_1_cb_115 and revrul_83_157 1983_2_cb_94 sec_1_501_c_3_-1 of the regulations provides that the term charitable as used in sec_501 of the code includes relief of the distressed revrul_81_28 1981_1_cb_328 held that an organization that provides services to relatives and friends who travel to the organization's community to visit patients at local health care facilities qualified for exemption under sec_501 of the code the organization provided free temporary modest housing for relatives and friends who traveled to the community to visit and comfort patients at local health-care facilities it provided visitors with shuttle transportation to the hospitals and nursing homes counseled visitors on the medical and personal problems resulting from a patient's condition the service concluded that the organization's activities promoted health by helping to relieve the distress of hospitals patients who benefit from the visitation and comfort provided by their relatives and friends in the 76_tc_380 an organization operating a religious retreat facility was not operated exclusively for religious purposes although the organization's mountain lodge offered guests religious recreational and social activities however none was scheduled or required the court concluded that the organization had not met its burden_of_proof to show that the lodge was operated primarily for an exempt religious purpose and that the recreational and social activities at the lodge were only incidental to a religious purpose in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes this case is the basis of sec_1_501_c_3_-1 of the regulations which provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of the trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized and operated for the primary purpose of carrying an unrelated_trade_or_business as defined in sec_513 of the code in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the activities that are in furtherance of one or more exempt purposes sec_502 of the code provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all its profit are payable to one or more organizations_exempt_from_taxation under sec_501 section a of the regulations provides that in determining the primary purpose of an organization all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of those activities of such organization which are specified in the applicable paragraph of sec_501 sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that the term trade_or_business includes any activity that is carried on for the production_of_income from the sale_of_goods or the performance of services for the purpose of the preceding sentence an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit a was formed for charitable purposes it will provide rest and relaxation to caregivers of chronically and terminally ill individuals in a rural setting it will also teach the caregivers how to manage the stress cause by their care giving activities a's facilities will also be available to the community for retreats a substantial part of a's activities will be to provide a retreat for caregivers the majority of whom will be paid caregivers guests will participate in the activities they are interested or may chose just to rest it will also provide the community facilities for rationale retreats and educational activities unlike the organization in revrul_81_28 supra a's activities are not exclusively directed to the provision of services to the families of patients the activities will be similar to those of a commercial bread and breakfast or inn not one operated to provide relief or support to a charitable_class a is operated for a substantial nonexempt purpose as in the case in better business bureau of washington d c v united_states supra its principal activities constitute a trade_or_business therefore as provided by sec_502 of the code it is precluded from classification under sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the o rganization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is internal_revenue_service te_ge se eo ra t 1-3q1 constitution ave n w pe washington d c attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
